Citation Nr: 1702478	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease of the lumbar spine (lumbar spine disability), currently evaluated as noncompensable from May 3, 2012 and as 20 percent disabling from March 31, 2014.

2.  Entitlement to a compensable evaluation for left knee scars.

3.  Entitlement to a compensable evaluation for a right knee scar.

4.  Entitlement to an extension of a temporary total rating for convalescence based on right patellar repair surgery beyond June 30, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to May 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A June 2005 rating decision granted a temporary 100 percent rating for convalescence from right patellar tendon repair from May 3, 2005 to June 30, 2005.

An October 2011 rating decision denied compensable ratings for left and right knee scars and a TDIU.  A January 2013 rating decision, in pertinent part, granted service connection for a lumbar spine disability that was assigned a noncompensable disability evaluation from May 3, 2012, and denied compensable evaluations for the Veteran's left and right knee scars.

In May 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

Stay

In Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision in Johnson.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. MacDonald, No. 14-2778 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains claims (compensable ratings for left and right knee scars) that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on these matters in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

Issues not currently on appeal

A December 2014 rating decision granted a 100 percent rating for a total left knee replacement from October 9, 2014 and an "aggravated value" of 20 percent that totaled a 30 percent rating from December 1, 2015 (an April 1992 rating decision granted service connection for left knee disability noting it existed prior to service and was considered 10 percent disabling at entry onto active service; the December 17, 2014 Rating Decision Codesheet indicates a 20 percent rating was assigned from December 1, 2015).  The Veteran filed a timely NOD with the assigned rating and its effective date (4/8/15 Notice of Disagreement).  

A statement of the case (SOC) issued in November 2016 characterized the issues on appeal as entitlement to an evaluation in excess of 30 percent (minus 10 percent for aggravation) for left total knee replacement from December 1, 2015 to July 14, 2016 and from September 1, 2017 and an earlier effective date for a 30 percent (minus 10 percent for aggravation) evaluation for left total knee replacement.  A substantive appeal is not presently of record and the matters were not certified for appellate consideration at this time.

A January 2015 rating decision granted a 20 percent rating for the Veteran's lumbar spine disability from March 31, 2014.  In April 2015, the Veteran submitted a notice of disagreement (NOD) with the effective date of the rating (4/8/15 Notice of Disagreement).  The effective date question is part and parcel of the initial rating for lumbar spine disability, that is on appeal, and does not require separate adjudication.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

An April 2015 rating decision denied ratings higher than 20 percent for status post left total knee replacement and higher than 10 percent for evaluation of osteophytic spur status post right patellar tendon repair, and entitlement to a TDIU, and reopened and denied a claim for service connection for depression, also claimed as mood disorder.  The Veteran submitted a timely NOD.  A November 2016 SOC addressed the issues of an increased rating for osteophytic spur status post right patellar tendon repair, service connection for depression, and a TDIU.  
A substantive appeal is not currently of record as to these matters and they were not certified for appellate consideration at this time.

A July 2015 rating decision denied the Veteran's claims for special home adaption and specially adapted housing.  He submitted a timely NOD (8/25/15 Notice of Disagreement), but withdrew it in writing in July 2016 (7/28/16 Correspondence).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar Spine

The most recent VA examination for lumbar spine disability was conducted in March 2014 (4/3/14 VVA C&P Exam).  During his May 2016 Board hearing, the Veteran testified that he believed his back disability had worsened since the March 2014 examination.  See Board hearing transcript at page 2 (stating that his back has "has certainly worsened" since the last VA examination).  Given the Veteran's testimony of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The claims file contains records from the VA medical center (VAMC) in Oklahoma City in October 2014 and December 2015.  The Veteran reported treatment at that facility in January 2016 (2/25/16 VA 21-526 EZ Fully Developed Claim for Compensation, page 8).  He also requested that records of his August 2014 VA orthopedic evaluation there be obtained (9/16/14 VA 21-0820 Report of General Information).  The records identified by the Veteran should be associated with his claims file.

Recent medical records regarding the Veteran's treatment at the Muskogee VAMC, including the Tulsa Outpatient Clinic, since November 2016, should be obtained.

Extension of Temporary 100 Percent Rating

The May 2005 rating decision granted a temporary 100 rating for convalescence based on right patellar tendon repair surgery from May 3, 2005 to June 30, 2005.  The Veteran submitted a NOD as to this decision in June 2005 (6/22/05 
VA 21-4138 Statement in Support of Claim; 6/22/05 Third Party Correspondence).  The Board is required to remand this issue so that a SOC can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue a SOC regarding the matter of entitlement to an extension of a temporary 100 percent rating for convalescence based on right patellar tendon repair beyond June 30, 2005.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Oklahoma City in August 2014 (including an August 2014 orthopedic evaluation) and since December 2015 and the VAMC in Muskogee (including the Tulsa Outpatient Clinic) since November 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for new VA orthopedic and neurologic examinations of his lumbar spine disability.

a. Orthopedic examination of his lumbar spine disability should measure both active and passive range of motion and in weight bearing and non-weight bearing.  

i. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

ii. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

iii. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

iv. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

v. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in October 2012.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

b. Neurologic examination should include an examination to determine all neurologic abnormalities that result from the Veteran's low back syndrome back disability, if any.

The examiner should also identify each neurologic abnormality that is attributable to the lumbar spine disability, if any, including any bilateral leg disability, including radiculopathy

c. The examiner should provide a full description of the effects the lumbar spine disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2012), if any. 

d. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



